443 F.2d 31
UNITED STATES of America, Plaintiff-Appellee,v.Lee W. TAYLOR, Defendant-Appellant.
No. 20447.
United States Court of Appeals, Sixth Circuit.
April 16, 1971.

Kyle T. Hubbard, Alex F. Talbott, Lacey T. Smith, Louisville, Ky., for appellant, on the brief.
John L. Smith, U. S. Atty., Louisville, Ky., for appellee, on the brief.
ORDER
Before CELEBREZZE, McCREE, and MILLER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of embezzling federal funds in the District Court for the Western District of Kentucky.  He was sentenced to a total of five years imprisonment and a fine of $20,000 was imposed.  This court affirmed in an order of January 19, 1971, and subsequently granted a stay of the issuance of the mandate pending application to the Supreme Court for certiorari.  The court has received notice that the petition for certiorari has been filed.


2
The appellee now moves the court for an order requiring the appellant to deposit the amount of his fine or sufficient bond for the amount thereof pending disposition of the Supreme Court proceedings, pursuant to Rule 38(a) of the Federal Rules of Criminal Procedure.  No facts are given in support of this motion.


3
After consideration of the record, we deny the motion.  Appellant has filed affidavits with the court indicating that he is unable to afford a bondsman's fee.  He states that his liabilities exceed his assets by more than $21,000.  The appellee does not contradict these affidavits.


4
The appellee's motion to require the payment of the fine assessed against appellant or to post a bond therefor is accordingly denied.


5
McCree, Circuit Judge, would grant the motion.